Citation Nr: 1823477	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  16-60 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1953 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, continued the previous denial of entitlement to service connection for a lung condition.

On a December 2016 VA Form 9, the Veteran requested a live videoconference hearing before a Veterans Law Judge.  Subsequently, in February 2018, the Veteran contacted VA indicating that he wished to cancel his request.  Therefore, the Board considers his request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1.  In a final decision dated in August 2009, the RO denied the Veteran's claim of entitlement to service connection for a lung condition.

2.  Evidence received since the final August 2009 RO decision does not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record; therefore, it is not new and material.


CONCLUSION OF LAW

As new and material evidence has not been received, the criteria for reopening the claim of entitlement to service connection for a lung condition have not been met.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence to Reopen Claim

Generally, an unappealed decision by the AOJ is final.  See 38 C.F.R. § 20.1103.  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C. § 5108.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purposes of reopening a claim, the evidence is presumed credible unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In an April 2012 rating decision, the AOJ continued the prior denial of service connection for a lung condition.  Irrespective of any decision by the AOJ to reopen an appeal, the Board must first make the threshold determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a rating decision issued in February 2009, the AOJ denied the Veteran's claim of entitlement to service connection for a lung condition.  The rating decision indicated that the Veteran's post-service medical records [i.e. VA and private] failed to show that a lung condition had been clinically diagnosed.  VA received additional evidence from the Veteran in June 2009.  Subsequently, in August 2009, the AOJ continued the previous denial because "even though these records show treatment for a lung condition, there is no evidence showing that this condition was incurred in or caused by" service."  In light of the foregoing, the August 2009 rating decision appeared to deny the Veteran's service connection claim based on the lack of a current disability and lack of a nexus.  The Veteran was notified of this denial and of his appellate rights, but did not appeal the August 2009 decision, or submit new and material evidence within one year of the denial; therefore, this decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The Board notes that relevant evidence of record at the time of the prior denial included the Veteran's statements alleging exposure to sandblasting during his time in the Navy, as well as a March 2009 VA medical record reflecting an impression of emphysema with historic silicosis.

Since the last final denial, potentially material new evidence has been added to the record.  Specifically, the Veteran was afforded a VA compensation examination in October 2016.  Following review of the medical history and physical evaluation of the Veteran, the examiner concluded that "the record as a whole goes against the presence of silicosis, sand pneumoconiosis, silicosis with emphysema, or any other chronic lung condition that is etiologically related to his exposures during military service of greater than 60 years ago."  In reaching this determination, the examiner substantively addressed the pertinent medical evidence.

Initially, the examiner addressed medical records, prior to the period on appeal, which appear to identify a current diagnosis.  The examiner noted an April 1991 record documenting a history of spontaneous pneumothorax, but indicated that there was no mention of silicosis or any other chronic lung condition.  Likewise, the examiner noted that a February 2005 radiographic impression of "probable chronic obstructive lung disease" is "an impression frequently rendered in setting of NON-specific radiographic appearance of 'hyperaeration'".  Also, the examiner stated that normal PFTs [Pulmonary Function Test] in 2009 go against a 2005 clinical diagnosis of a chronic obstructive lung disease.

Next, the examiner addressed a March 2009 medical record, in which the Veteran reported a history of "lung collapse in 1989 and can't lie on the left side."  While an impression of emphysema with historic silicosis was noted, the examiner stated that this diagnosis was rendered prior to diagnostic testing, to include pulmonary function testing, chest x-ray, etc.  Likewise, a March 2009 record reflecting "normal spirometry and DLCO" goes against the presence of a chronic lung condition.  See also June 2013 X-ray report (normal chest x-ray; no presence of silicosis).

Ultimately, the examiner indicated that there is no current objective evidence for any chronic lung condition, to include sand pneumoconiosis and silicosis with emphysema.  The examiner noted that the "possibility" the Veteran inhaled sand or silica is concede [due to his Navy service], however his entire record goes against the presence of a chronic lung condition that is etiologically related to his military service.  Lastly, the examiner included a discussion of pertinent medical literature and stated that the Veteran's "tall, thin, body habitus is the cause for the radiographic appearance of his lungs."  Accordingly, the October 2016 VA examination report does not raise a reasonable possibility of substantiating the claim as it indicates the lack of a current diagnosis and medical nexus to service.

Additional potential new evidence added to the record, to include the Veteran's written statements and a web article, is cumulative or redundant of the evidence previously of record and is not considered new and material evidence.

In summation, a final August 2009 rating decision denied service connection for a lung condition and subsequent evidence associated with the claims file did not relate to an unestablished fact necessary to substantiate the claim and/or is cumulative or redundant of evidence previously of record.  Accordingly, new and material evidence was not received and the claim of entitlement to service connection for a lung condition is not reopened and, consequently, the Veteran's claim is denied.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

As new and material evidence has not been received, the Veteran's petition to reopen the claim of entitlement to service connection for a lung condition is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


